                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                          UNITED STATES DISTRICT COURT
                                   9                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JAMES C. MCCURDY,                                    Case No. 16-000696 BLF (PR)
                                  11
                                                             Petitioner,
                                  12                                                         ORDER GRANTING REQUEST FOR
Northern District of California




                                                    v.                                       EXTENSION OF TIME TO FILE
 United States District Court




                                  13                                                         TRAVERSE
                                        DAVE DAVEY, Warden,
                                  14
                                                             Respondent.                     (Docket No. 37)
                                  15

                                  16

                                  17             Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  18   corpus pursuant to 28 U.S.C. § 2254, challenging his state conviction. The Court directed
                                  19   Respondent to file an answer showing cause why a writ of habeas corpus should not be

                                  20   issued. (Docket No. 32.) On March 22, 2019, Respondent filed an answer. (Docket No.

                                  21   35.) Petitioner has filed a letter requesting at least a thirty-day extension of time in which

                                  22   to file a traverse due to his temporary transfer to another facility for mental health reasons.

                                  23   (Docket No. 37.) Good cause appearing, Petitioner’s motion is GRANTED. Petitioner

                                  24   shall file a traverse with the Court and serve it on Respondent no later than June 5, 2019,

                                  25
                                       which is an extension of forty-five days.

                                  26
                                                 IT IS SO ORDERED.

                                  27
                                       Dated: May 3, 2019                                           ________________________
                                                                                                    BETH LABSON FREEMAN
                                  28                                                                United States District Judge
                                       Order Granting Request for EOT to File Traverse
                                       P:\PRO-SE\BLF\HC.16\00696McCurdy_eot-trav.docx
